          Case 1:14-cv-02811-JMF Document 452 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CITY OF PROVIDENCE, RHODE ISLAND, et al.,                              :
                                                                       :
                                    Plaintiffs,                        :     14-CV-2811 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
BATS GLOBAL MARKETS, INC., et al.,                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        There is a status conference currently scheduled in this matter for September 22, 2020.
No later than Thursday, September 17, 2020, the parties shall submit a joint letter informing
the Court of the status of this case and whether they believe there is a need for the conference. If
a conference is held, it would be held by telephone in light of the circumstances surrounding
COVID-19. Unless and until the Court orders otherwise, all existing dates and deadlines —
including, as appropriate, the November 12, 2020 deadline to complete discovery for class
certification and preclusion and the deadlines for the motions for class certification and summary
judgment and/or a proposed joint pretrial order — remain in effect. See ECF Nos. 329, 408, 450.

        After reviewing the parties’ joint status letter, the Court will issue an order indicating
whether the conference is cancelled and addressing any other relevant deadlines and information.
If counsel believe that a conference would be appropriate, they should indicate in their joint
status letter dates and times during the week of the currently scheduled conference that they
would be available for a telephone conference in case the Court needs to adjust the schedule. In
that event, counsel should also review and comply with the Court’s Emergency Individual Rules
and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: September 14, 2020                                  __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
